Citation Nr: 1333297	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  06-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, and to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for headaches, to include as due to in-service exposure to herbicides.

3.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to February 1972, and served for unverified periods with the National Guard. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from  August 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran provided testimony at an April 2009 Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran was informed in April 2005 that the VLJ who conducted the April 2009 hearing was no longer employed at the Board and elected to testify at a new hearing before a different VLJ.  In October 2011, the Veteran testified at a new Travel Board hearing before the undersigned VLJ.  April 2009 and October 2011 hearing transcripts are of record.

The Board remanded the appeal for additional development in July 2009.  In a February 2012 decision, the Board granted service connection for ischemic heart disease and denied service connection for sleep apnea and headaches, both to include as due to in-service exposure to herbicides.  The Board also remanded the appeal for a higher initial rating for PTSD for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran appealed the February 2012 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) insomuch as it denied service connection for sleep apnea and headaches.  In November 2012, the Court granted a Joint Motion for Partial Remand, and the part of the Board's decision, only to the extent that denied service connection for sleep apnea and headaches, was remanded for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 
38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310(b). 

The Court remanded the present appeal to the Board in November 2012 for compliance with the instructions in the November 2012 Joint Motion for Partial Remand.  The Joint Motion provides that a remand is required to address heart disease as a potential causative factor for claimed sleep apnea in light of an August 2010 VA examiner's opinion and the Board's February 2012 grant of service connection for ischemic heart disease.  

A September 2010 opinion provided by the August 2010 VA examiner identifies the Veteran's long-standing history of heart disease, along with other factors, in reasoning that sleep apnea was not caused by or related to herbicide exposure in service.  Additionally, during an October 2011 Travel Board hearing, the Veteran discussed a possible claim for sleep apnea as due to service-connected PTSD.   Accordingly, the Board finds that a remand is required for a supplemental medical opinion to assist in determining if sleep apnea is secondary to service-connected disabilities.   

The Veteran contends that headaches are due to exposure to an herbicide agent in service.  As the records reflect that the Veteran had active service in the Republic of Vietnam, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013); VAOPGCPREC 27-97. 

The November 2012 Joint Motion for Partial Remand provides that a remand is required to address whether claimed headaches are related to presumed exposure to an herbicide agent in service, as requested in a prior July 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  The Joint Motion provides that the Board must remand the matter again for the prior VA examiner to provide clarification as to the possibly of a nexus between headaches and presumed exposure to Agent Orange.  Accordingly, the Board finds that a remand for a supplemental medical opinion is required to address service connection for headaches claimed as due to exposure to a herbicide agent.

The issue of entitlement to a higher initial rating in excess of 30 percent for PTSD was previously remanded by the Board in February 2012 for the issuance of a statement of the case, and was not subject of the November 2012 Joint Motion for Partial Remand and Court order.  See Manlincon, 12 Vet. App. at 238.  To date, the Veteran has not received a statement of the case addressing the initial rating for PTSD.  For these reasons, the Board finds that on remand, the RO/AMC should issue a statement of the case addressing the appeal for a higher initial rating for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the VA examiner who conducted the August 2010 VA examination (or a suitable substitute) for a supplemental medical opinion regarding secondary service connection for sleep apnea.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The relevant documents in the claims folder should be made available for review in connection with this request. 

The VA examiner should offer the following opinions: 

a.  Is it at least as likely as not that sleep apnea is caused by service-connected ischemic heart disease? 

b.  Is it at least as likely as not that sleep apnea is caused by service-connected PTSD?

c.  Is it at least as likely as not that sleep apnea is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected ischemic heart disease?  

d.  Is it at least as likely as not that sleep apnea is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected PTSD?  

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  In providing an opinion, the VA examiner should specifically discuss the rationale provided in a prior September 2010 VA opinion, which notes the Veteran's long-standing history of heart disease when discussing sleep apnea.  Citation to medical authority/treatise would be helpful. 

2.  The RO/AMC should refer the case to the VA examiner who conducted the September 2009 VA examination (or a suitable substitute) for a supplemental medical opinion regarding service connection for headaches based on in-service exposure to an herbicide agent.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The relevant documents in the claims folder should be made available for review in connection with this request. 

The VA examiner should offer an opinion regarding whether it is it at least as likely as not (a 50 percent or greater probability) that currently diagnosed headaches are related to presumed herbicide exposure in service?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful. 

3.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to a higher initial rating in excess of 30 percent for PTSD.  The Veteran should be given an opportunity to perfect the appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects an appeal.

4.  After all development has been completed, the RO/AMC should readjudicate the issues of service connection for sleep apnea, to include as secondary to a service-connected disability, and to include as due to in-service exposure to herbicides and for headaches, to include as due to in-service exposure to herbicides.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim. See 38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


